                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


James Tyner,                                              Civil No. 17-3147 (DWF/KMM)

                     Plaintiff,
                                                                     MEMORANDUM
v.                                                              OPINION AND ORDER

Qwest Corporation, d/b/a CenturyLink,

                     Defendant.



Ryan H. Ahlberg, Esq., Ahlberg Law, PLLC, counsel for Plaintiff.

Eugene Hummel, Esq., Joel P. Schroeder, Esq., John A. Sullivan, Esq., Best & Flanagan
LLP, counsel for Defendant.



                                   INTRODUCTION

       This matter is before the Court on a Motion for Summary Judgment brought by

Defendant Qwest Corporation, d/b/a CenturyLink (“CenturyLink”). (Doc. No. 23.) This

case involves a single claim for failure to accommodate under the Minnesota Human

Rights Act (“MHRA”). For the reasons set forth below, the Court grants the motion.

                                    BACKGROUND

       Plaintiff James Tyner worked as a broadband technician for CenturyLink. (Doc.

No. 26 (“Schroeder Decl.”) ¶ 2, Ex. A (“Pl. Dep.”) at 15, 20.) Plaintiff was responsible

for setting up telephone, Internet, and television services for CenturyLink customers. (Id.

at 21-22.) This required Plaintiff to work for long periods of time in front of customers,
travel to homes and businesses, occasionally work for hours at a time at a single location,

and be courteous and respectful to customers and members of the public. (Id. at 21-24,

26, 30-31.) Plaintiff’s territory was primarily located in South Minneapolis, Richfield,

Bloomington, and Burnsville. (Doc. No. 28 (“Elwood Decl.”) ¶ 4.) During all relevant

times, Michael Elwood served as Plaintiff’s supervisor. (Elwood Decl. ¶¶ 4, 5; Pl. Dep.

at 47.) In addition, CenturyLink’s local management team consisted of Elwood, Michael

Winberg, and Timothy Buchholz. (Elwood Decl. ¶ 5.)

       Plaintiff has diabetes, which sometimes causes him to have a sudden urge to

urinate. Plaintiff testified that he carried a bottle in his CenturyLink van so that he could

relieve himself. (Pl. Dep. at 89.) Plaintiff got the bottle from his doctor’s office. (Id.)

Despite carrying the bottle, Plaintiff testified that he had accidents on at least ten

occasions while on the job. (Id. at 45.)

       On the morning of January 11, 2017, Plaintiff was working at the City Limits

Apartments in Southeast Minneapolis. (Id. at 67.) While driving the CenturyLink van

into the parking lot, he experienced an urge to urinate. (Id.) Plaintiff maneuvered to park

the van three separate times and ended up parking next to the apartment complex’s

manager, Brian Hamilton. Plaintiff then proceeded to urinate into a bottle. (Id. at 67-69;

Schroeder Decl. ¶ 2, Ex. E (“Hamilton Dep.”) at 18; id. ¶ 2, Ex. H at CTL 10, 12, 16.)

Hamilton did not see Plaintiff’s genitals, but he saw movements to suggest he was

urinating in his van. (Id. at 18, 55.) When Plaintiff finished urinating, he noticed

Hamilton waving, so Plaintiff rolled down his window. (Pl. Dep. at 69.) Hamilton, who

was upset, introduced himself and asked Plaintiff for his supervisor’s phone number. (Id.

                                               2
at 69; Hamilton Dep. at 20.) Hamilton called Plaintiff’s supervisor and left a message

explaining the situation. (Schroeder Decl. ¶ 2, Ex. I.) Hamilton then refused to allow

Plaintiff to enter the apartment complex to work, and Plaintiff called Elwood to explain

the situation. (Pl. Dep. at 69-70.) That day, Plaintiff told Elwood that he was diabetic.

(Id. at 72; Schroeder Decl. ¶ 2, Ex. K at CTL 1600; Elwood Decl. ¶ 6.) This was the first

time Plaintiff notified Elwood of his condition. (Elwood Decl. ¶ 6.) Elwood expressed

to Plaintiff that Plaintiff’s behavior was “totally unacceptable.” (Schroeder Decl. ¶ 2,

Ex. K at CTL 1600-01.)

       CenturyLink investigated the incident and, in doing so, collected a statement from

Hamilton, Elwood’s typed notes, and photographs of the parking lot. Elwood also

conducted an “investigatory meeting,” a process employed with CenturyLink’s union

workforce to investigate alleged misconduct. (Schroeder Decl. ¶ 2, Ex. G (“Elwood

Dep.”) at 12-13; Doc. No. 27 (“Moreno Decl.”) ¶ 3.) At the meeting, Plaintiff testified

that urinating in the bottle was his only option at the time and mentioned his diabetes as

the reason for his behavior. (Schroeder Decl. ¶ 2, Ex. H at CTL 10, 12 (“[B]eing a

diabetic at the time it was my only behavior available.”)

       On January 27, 2017, the CenturyLink management team conducted a “case call”

to discuss Plaintiff’s conduct. (Schroeder Decl. ¶ 2, Ex. M (“Buchholz Dep.”) at 7-8.)

The team determined that Plaintiff’s conduct was unacceptable and in violation of

CenturyLink’s Code of Conduct and Employee Handbook and that termination was




                                             3
justified. (Id. at 12-13.) 1 On February 1, 2017, Winberg and Elwood met with Plaintiff

and his Union representative to terminate Plaintiff’s employment. (Elwood Decl. ¶ 7;

Schroeder Decl. ¶ 2, Ex. P.)

       On June 19, 2017, Plaintiff brought this case in state court. (Doc. No. 1

(“Compl.”).) CenturyLink removed the case on July 20, 2017 based on diversity

jurisdiction. (Compl., Ex. 1.) Plaintiff originally asserted three causes of action:

(1) failure to accommodate under the MHRA; (2) reprisal under the MHRA; and

(3) discriminatory discharge under the MHRA. CenturyLink moved for summary

judgment on all counts. (Doc. No. 25.) Plaintiff has since agreed to the dismissal of his

reprisal and discrimination claims. (Doc. No. 30 at 1.) Therefore, the single remaining

claim is for failure to accommodate under the MHRA.

                                          DISCUSSION

I.     Legal Standard

       Summary judgment is appropriate if the “movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). Courts must view the evidence and all reasonable inferences in the

light most favorable to the nonmoving party. Weitz Co., LLC v. Lloyd’s of London, 574



1
       CenturyLink’s Code of Conduct requires employees to conduct themselves in a
responsible, respectful and honest manner, act professionally, and to behave in a manner
above reproach. (Schroeder Decl. ¶ 2, Exs. B-D at CTL 1207, 1245-46, 1273.) And
while the Code of Conduct does not specifically indicate that urinating in view of
member of the public is prohibited, the Code “covers a broad range of subjects” and
provides that “it cannot possibly address every question . . . or situation.” (Id. at 1199.)

                                              4
F.3d 885, 892 (8th Cir. 2009). However, “[s]ummary judgment procedure is properly

regarded not as a disfavored procedural shortcut, but rather as an integral part of the

Federal Rules as a whole, which are designed ‘to secure the just, speedy, and inexpensive

determination of every action.’” Celotex Corp. v. Catrett, 477 U.S. 317, 327 (1986)

(quoting Fed. R. Civ. P. 1).

       The moving party bears the burden of showing that there is no genuine issue of

material fact and that it is entitled to judgment as a matter of law. Enter. Bank v. Magna

Bank of Mo., 92 F.3d 743, 747 (8th Cir. 1996). The nonmoving party must demonstrate

the existence of specific facts in the record that create a genuine issue for trial. Krenik v.

Cty. of Le Sueur, 47 F.3d 953, 957 (8th Cir. 1995). A party opposing a properly

supported motion for summary judgment “may not rest upon mere allegation or denials

of his pleading, but must set forth specific facts showing that there is a genuine issue for

trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986).

II.    Failure-to-Accommodate Claim

       In Count I, Plaintiff alleges a claim for failure to accommodate under the MHRA.

The MHRA requires employers to “make reasonable accommodation to the known

disability of a qualified disabled person.” Minn. Stat. § 363A.08, subd. 6(a). To

establish that an employer failed to accommodate a disability, a plaintiff must establish:

(1) he is qualified disabled person; (2) the employer knew of his disability; and (3) the

employer failed to make reasonable accommodation to the known disability. See Peebles

v. Potter, 354 F.3d 761, 766-67 (8th Cir. 2004) (explaining that the known disability

triggers the duty to reasonably accommodate); see also, e.g., Jacobson v. Allina Health

                                              5
Sys., Civ. No. A08-1356, 2009 WL 1444156, at *5 (Minn. Ct. App. May 26, 2009)

(unpublished). An employee is qualified for a position if he can perform the essential

functions of the position with or without a reasonable accommodation. See Scruggs v.

Pulaski Cty., Ark., 817 F.3d 1087, 1092 (8th Cir. 2016). 2

       Here, Plaintiff claims that CenturyLink failed to accommodate his disability by:

(1) failing to allow him to use a Brief Relief bag 3 or adult undergarments while on duty;

and (2) failing to engage in the interactive process. (Compl. ¶ 30; Doc. No. 30 at 4-5.) 4

CenturyLink argues that Plaintiff’s claim fails on three separate grounds: (1) Plaintiff

was not a qualified disabled person; (2) even if he was, Plaintiff did not request an

accommodation; and (3) to the extent that Plaintiff requested an accommodation, it was a

prospective request that is not protected under the MHRA.

       First, the Court examines whether Plaintiff requested an accommodation. The

parties agree that such a request is a required element of Plaintiff’s claim. In his

Complaint, Plaintiff alleges that he requested that he be able to use a Brief Relief bag or a

similar urinal. (Compl. ¶ 30.) The record demonstrates that Plaintiff told his supervisor

that he needs to urinate frequently and suddenly, and that he uses a urinal because of his



2
      In applying the MHRA, the Court looks to federal caselaw interpreting similar
language in federal anti-discrimination statutes. See, e.g., Lang v. City of Maplewood,
574 N.W.2d 451, 453 (Minn. App. 1998).
3
       A Brief Relief bag is a disposable urinal bag. (Compl. ¶ 11.)
4
       CenturyLink argues that the MHRA does not require employers to engage in the
interactive process. Plaintiff has not addressed this portion of his failure-to-accommodate
claim in his opposition. Therefore, the Court considers it abandoned.

                                              6
sudden urges to urinate. He was not, however, requesting an accommodation. Instead,

Plaintiff was explaining why he urinated in a bottle. See, e.g., Siefkin v. Vill. of Arlington

Heights, 65 F.3d 664, 666 (7th Cir. 1995) (explaining that asking for a second chance is

not an accommodation); Rasmussen v. Jerry’s Enters., Inc., Civ. No. 07-1730, 2008 WL

11349805, at *9 (D. Minn. Sept. 2, 2008) (granting summary judgment on retaliation

claim; noting that informing an employer of a disability is not, in and of itself, a request

for an accommodation).

       Second, even if Plaintiff could point to record evidence that he requested

permission to use a Brief Relief bag as an accommodation to his disability, there is

simply no evidence that the use of such a bag would have accommodated Plaintiff’s

condition and allowed Plaintiff to perform the essential functions of his job. The record

demonstrates that as a broadband technician, Plaintiff was required to work in public for

extended periods of time. The use of a Brief Relief bag would not have allowed Plaintiff

to perform his job any more than Plaintiff’s use of the bottle to urinate. The availability

of a Brief Relief bag would not have prevented Plaintiff from relieving himself in public

when he had a sudden urge to urinate—it would simply change the vessel into which

Plaintiff would relieve himself. Indeed, these bags are generally used by technicians who

do not work in public spaces. (See, e.g., Schroeder Decl. ¶ 2, Ex. M (“Buchholz Dep.”)

at 15, 18 (testifying that the bags are used by employees who, for example, work in a

utility hole).)

       Plaintiff also argues that he could perform the job if he could wear adult

undergarments. However, there is no record evidence that he ever made such a request.

                                              7
Moreover, a request to wear adult undergarments is not a request for an accommodation

because the use of such undergarments would be a matter within Plaintiff’s personal

control and would not have required approval by CenturyLink. See Hill, 181 F.3d at 894.

Indeed, in his deposition, Plaintiff acknowledged that he could have worn adult

undergarments on the day of the incident, but that he did not do so because he did not feel

comfortable wearing them. (Pl. Dep. at 53-54, 189-90.) He also acknowledged that he

did not need CenturyLink’s permission to wear them. (Id. at 189.)

       Third, even if Plaintiff’s comments could be construed as a request for an

accommodation, the request was untimely. The record demonstrates that Plaintiff did not

inform his supervisor at CenturyLink of his diabetes and urges to urinate until after the

January 11, 2017 incident. (Doc. No. 25 at 11; Doc. No. 30 at 6.) This timing is fatal to

his claim. See, e.g., See Hill v. Kan. City Area Transp. Auth., 181 F.3d 891, 894 (8th Cir.

1999) (noting that a request for accommodation that occurred after a work violation was

untimely). An employer is not required to excuse past workplace misconduct even if it is

the result of an employee’s disability. See id. at 894 (8th Cir. 1999) (“Hill did not request

a disability accommodation, she asked for a second chance to better control her treatable

medical condition.”).

       Finally, Plaintiff suggests that his conduct in urinating in view of a customer is

not explicitly prohibited by CenturyLink’s policies, and therefore, that a jury should

decide if Plaintiff should have known that his conduct would result in termination. The

Court disagrees. CenturyLink’s decision to prohibit employees who operate in public



                                             8
spaces from urinating in view of member of the public is job-related and consistent with

business necessity.

        For the above reasons, the Court concludes that no reasonable juror could find that

Plaintiff requested an accommodation as required to support a failure-to-accommodate

claim under the MHRA. Thus, CenturyLink’s motion for summary judgment is properly

granted.

                                         ORDER

        Based on the files, record, and proceedings herein, IT IS HEREBY ORDERED

that:

        1.    Defendant’s Motion for Summary Judgment (Doc. No. [23]) is

GRANTED.

        2.    Plaintiff’s Complaint (Doc. No. [1]) is DISMISSED WITH PREJUDICE.

        LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: October 26, 2018                   s/Donovan W. Frank
                                          DONOVAN W. FRANK
                                          United States District Judge




                                             9
